department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uil tk p fei t legend taxpayer a taxpayer b ira x this is in response to the date letter submitted by your authorized representative on your behalf in which you request a series of private letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date taxpayer a was survived by his wife taxpayer b whose date of birth was date at the time of his death taxpayer a maintained ira x an individual_retirement_arrangement taxpayer a was years old at his death and had not reached the required_beginning_date for distributions from iras the estate of taxpayer a was named as the beneficiary of ira x pursuant to taxpayer a’s will dated date taxpayer b was named the sole residuary beneficiary and the sole executrix of taxpayer a’s estate pursuant to letters testamentary dated date taxpayer b was appointed executrix of taxpayer a’s estate after receiving a favorable letter_ruling issued by the internal_revenue_service taxpayer b as sole executrix of taxpayer a’s estate will receive a distribution of the entire proceeds of ira x as executrix of the estate taxpayer b will then pay the proceeds of ira x to herself as residuary beneficiary of the estate it is her intention to roll over said distribution within days of receipt thereof into one or more iras maintained in her name at all times subsequent to the death of taxpayer a ira x has been maintained in the name of taxpayer a no distributions have been made from ira x as of the date of this ruling_request based on the above facts and representations you through your authorized representative request the following letter rulings taxpayer b will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira x page ira x will not be treated as an inheirited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over the proceeds from ira x into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the day from the date the proceeds are received by taxpayer b in her capacity of executrix of taxpayer a’s estate taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which the distribution of the ira x and subsequent rollover is made pursuant to the third requested ruling any portion of the amounts timely rolled over from ira x to an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust ifa trust is named as page although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ira x account balance remaining at taxpayer a's death is payable to taxpayer a’s estate pursuant to the terms of taxpayer a's will taxpayer b taxpayer a’s surviving_spouse is the sole executrix of taxpayer a’s estate and the sole beneficiary under taxpayer a’s will as executrix taxpayer b will cause the ira x proceeds to be paid to taxpayer ‘a’s estate after which the ira x amounts will be paid to taxpayer b as the estate’s residual beneficiary upon receipt taxpayer b intends to roll over the ira x distribution into one or more iras set up and maintained on her behalf said rollover will occur within days of the date the ira amounts are distributed from ira x under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we ‘conclude as follows taxpayer b will be treated for purposes of sec_408 of the code as the payee or distriputee of the proceeds from ira x ira x will not be treated as an inheirited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over the proceeds from ira x into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover occurs no later than the day from the date the proceeds are received by taxpayer b in her capacity of executrix of taxpayer a’s estate taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which the distribution of the ira x and subsequent rollover is made pursuant to the third requested ruling any portion of the amounts timely rolled over from ira x to an ira set up and maintained in taxpayer b’s name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira x distribution will be made within the time frame referenced in code sec_408 pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative page the author of this ruling is se t ep ra t3 who may be reached at sincerely yours fo mam frances v sloan manager employee_plans technical branch enclosures deleted copy of letter_ruling form_437
